Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-26 are pending in the current application. 
Claims 25-26 are withdrawn.
Response to Amendment
Applicant’s amendment of 11/24/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are withdrawn.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shiano in view of Reiss and Hara (JP 55082778 A).
As to claim 1 and 24, Shiano discloses a sputtering device comprising:
A chamber (figure 3: vacuum vessel [chamber functional equivalent] 2);
A target disposed in the chamber (figure 3: target 82a-b);
A rotating drum comprising a drum frame disposed within the chamber (figure 3: rotary drum 4; figure 4: rotary drum frame 4b);
A substrate support comprising a carrier coupled to the drum frame (figure 4: substrate holder 4a);
A surface of the carrier consists of a non-aluminous metallic material (paragraph 70: substrate holder 4a is stainless steel).

Shiano, while disclosing a sputter deposition device with a drum frame and substrate support comprising stainless steel which may (austenitic) or may not be non-magnetic, Shiano 

Reiss discloses a sputter deposition apparatus in which a substrate is held by a support structure and clamp (figure 5: target 124 facing opposing substrate on support structure).  Reiss further discloses knowledge in the art of using a multi-component substrate support (figure 3: support [carrier] 50 with roller support [fixture] 35 attached above the support and clamp 12) components within the substrate support and holding structure with beneficial properties including being non-magnetic (col 3 lines 20-24).

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate support and holding structure with non-magnetic materials, as disclosed by Reiss, in the system of Shiano, to use known beneficial materials within the deposition system.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that although not explicitly disclosed by Reiss, non-magnetic materials would allow for support and holding of the substrate without effecting other intentionally placed magnetic fields.

Hara discloses a sputtering apparatus in which a substrate is held on a rotating drum opposite a target structure (figure 1: target 2, substrate support 3 with substrates 5).  Hara also discloses knowledge in the art of providing a stainless steel sticking prevention board between the substrate support and substrate (abstract; figure 1: plate 3a under substrates 5).


As to claim 2-3, Shiano discloses holding the substrate includes a non-magnetic stainless steel clamp (col 8 lines 5-10: SS-316 (austenitic) stainless steel).
As to claims 4-8, as discussed above, Shiano discloses a stainless steel substrate holder while Reiss discloses a support with backplane [carrier] and roller support (fixture) of non-magnetic materials and a clamp of ss-316 stainless.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the support components of non-magnetic materials including stainless steel.
As to claims 9-10 Reiss discloses a hollow carrier plate (figure 3: plate components 50 and 52 [together making the carrier of Reiss] with hollow interior portion holding the further ‘fixture’ structure holding the substrate 17).
	As to claim 11, Shiano discloses a stainless steel substrate holder while Reiss discloses a support with backplane [carrier] and roller support (fixture) of non-magnetic materials and a clamp of ss-316 stainless.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the support components of non-magnetic materials including the specific stainless steel of Reiss.

	As to claim 14-15, Shiano discloses a plurality of substrate holders on the surface of the drum (figure 4) but is silent as to a fixtures and clamping mechanisms of copper or titanium. 
	Reiss discloses a substrate support with backplane (carrier) and roller support (fixture) and clamping mechanism holding the two together to secure the substrate, the structure comprising titanium material (figure 3: support [carrier] 50 with roller support [fixture] 35 attached above the support and clamp 12 and associated components [screws and additional plates] holding the structure together; col 8 lines 59-63: use of titanium).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the substrate holding mechanisms of Reiss, with the multiple carriers of Shiano, because this allows for effect substrate clamping while processing a plurality of substrates.
	As to claims 16-17 Reiss, as discussed above, discloses carrier components of SS-316 and Ti (materials with CTE of 16 and 8 ppm/°C respectively, inherent values as further evidenced within the instant specification table 1).
	As to claim 18, Shiano discloses a plurality of carriers of stainless steel, as discussed above, but is silent as to their weight.
	Because Shiano discloses carriers sized proportionally to the substrates that are carried (figure 5: carriers 4a and substrates 101), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that for smaller size substrate 
	As to claim 19, Shiano discloses a sputtering method comprising:
Coupling a substrate to a carrier (figure 5: substrates 101 on carriers 4a);
Coupling the carrier to a rotating drum frame within a sputtering chamber with a target (figure 5: sputtering targets 82a-b; figure 4: carriers 4a on rotating drum frame 4b);
Coating the substrate (abstract: method of deposing a film);
The carrier being a non-aluminous metal (paragraph 70: substrate holder 4a is stainless steel).

Shiano, while disclosing a sputter deposition device with a drum frame and substrate support comprising stainless steel which may (austenitic) or may not be non-magnetic, Shiano is silent as to which form of stainless steel is used.

Reiss discloses a sputter deposition apparatus in which a substrate is held by a support structure and clamp (figure 5: target 124 facing opposing substrate on support structure).  Reiss 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate support and holding structure with non-magnetic materials, as disclosed by Reiss, in the system of Shiano, to use known beneficial materials within the deposition system.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that although not explicitly disclosed by Reiss, non-magnetic materials would allow for support and holding of the substrate without effecting other intentionally placed magnetic fields.

Shiano, while disclosing a substrate support, is silent as to the substrate not being in direct contact with the underlying carrier.

Hara discloses a sputtering apparatus in which a substrate is held on a rotating drum opposite a target structure (figure 1: target 2, substrate support 3 with substrates 5).  Hara also discloses knowledge in the art of providing a stainless steel sticking prevention board between the substrate support and substrate (abstract; figure 1: plate 3a under substrates 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place substrates on an additional structure between the underlying support and the substrate, as disclosed by Hara, in the system of Shiano, because this prevents sticking (Hara at abstract). 


	As to claim 20, Shiano discloses a method of sputtering onto a drum (abstract; figure 4).
	As to claim 21, Shiano discloses magnetron sputtering (paragraph 184).
As to claim 22 Reiss, as discussed above, discloses carrier components of SS-316 and Ti (materials with CTE of 16 and 8 ppm/°C respectively, inherent values as further evidenced within the instant specification table 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shiano in view of Reiss and Hara, as applied to claim 1 above, and further in view of Mitchell (US 20110020623).
As to claim 13, Reiss discloses a fixture with a vacuum plate with a plurality of through holes comprising a non-aluminous and non-magnetic material (figure 2: mounting rings [fixture] 11 and 12 with through holes 42-43 and 13a, etc; col 8 lines 59-63: use of titanium) for holding a substrate, but is silent as to adhesive tape.
Mitchell discloses a substrate support for a deposition chamber including opposing sputtering targets (abstract; figure 4; paragraph 27) in which the supporting structure includes double sided adhesive tape for fixedly but removably mounting workpieces to be coated (paragraph 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use double sided tape, as disclosed by Mitchell, in the system of Shiano and Reiss, because this allows for fixedly and easily removable attachment of a substrate.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shiano in view of Reiss and Hara, as applied to claim 19 above, and further in view of Yi (Us 20090010792).
As to claim 23, Reiss discloses knowledge in the art of cleaning the substrate supporting components after deposition (col 2 lines 20-24), but is silent as to the details of the cleaning.
Yi discloses a sputtering apparatus and method in which chamber components are cleaning by etching treatment with acid and base solutions to obtain a desired surface condition (abstract; paragraph 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cleaning method of Yi, in the method of Shiano in view of Reiss, because this allows for effective surface cleaning.

Response to Arguments
Applicant’s arguments with respect to the newly added claim limitations have been considered but are moot in view of the new grounds of rejection, as discussed above.  Hara, as discussed above, discloses knowledge in the art of additional structure between a substrate and a drum support structure to prevent sticking during deposition.
Applicant’s arguments with respect to Reiss have been considered but are not found persuasive.  As discussed above, Shiano and Hara explicitly disclose knowledge in the art of use of stainless steel support components within a drum support for a substrate in a sputtering apparatus.  Reiss explicitly discloses knowledge in the art of using non-magnetic materials, the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794